NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 LONDER B. DAVIS,
                    Petitioner,

                           v.

     MERIT SYSTEMS PROTECTION BOARD,
                  Respondent.
             ______________________

                      2015-3087
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. DA-0752-10-0023-C-1.
                ______________________

                Decided: July 13, 2015
                ______________________

   LONDER B. DAVIS, Dallas, TX, pro se.

    SARA B. REARDEN, Office of the General Counsel, Mer-
it Systems Protection Board, Washington, DC, for re-
spondent. Also represented by BRYAN G. POLISUK.
                ______________________

      Before LOURIE, SCHALL, and LINN, Circuit Judges.
2                                               DAVIS   v. MSPB



PER CURIAM.
                          DECISION
    Londer B. Davis petitions for review of the final deci-
sion of the Merit Systems Protection Board (“Board”) that
dismissed as untimely his petition for enforcement of a
settlement agreement between him and the United States
Postal Service (“agency”). Davis v. U.S. Postal Serv., No.
DA-0752-10-0023-C-1 (M.S.P.B. Feb. 3, 2015) (“Final
Decision”). We affirm.
                        DISCUSSION
                              I.
    On October 13, 2009, Mr. Davis appealed to the Board
from the action of the agency suspending him from his
position for fifteen days. Subsequently, on December 18,
2009, Mr. Davis and the agency entered into a settlement
agreement. Under the agreement, the agency agreed to
pay Mr. Davis back pay for a certain period of time, while
Mr. Davis agreed to withdraw his appeal. On December
21, 2009, the administrative judge (“AJ”) to whom the
appeal was assigned approved the settlement agreement
and dismissed the appeal. At the same time, the AJ
retained jurisdiction over the matter for enforcement
purposes.
    On August 12, 2014, Mr. Davis filed a petition for en-
forcement of the settlement agreement. In the petition he
alleged that the agency had violated the terms of the
agreement by failing to pay him back pay. On August 14,
2014, the AJ issued an acknowledgment order. In the
order, the AJ informed Mr. Davis that a petition for
enforcement alleging breach of a settlement agreement
must be filed within a reasonable time after the petition-
ing party becomes aware of the breach. The AJ also
informed Mr. Davis that he had the burden of establish-
ing that his enforcement petition was timely. See 5 C.F.R.
§ 1201.56(b)(2)(i)(B) (formerly 5 C.F.R. § 1201.56(a)(2)(ii)).
 DAVIS   v. MSPB                                           3



The AJ ordered Mr. Davis to file evidence and argument
showing that his petition was timely filed or that good
cause existed for the delay in filing. Responding to the
acknowledgment order, the agency filed a motion to
dismiss the petition for enforcement as untimely filed.
Mr. Davis did not respond to the acknowledgment order
or the motion to dismiss.
    On October 17, 2014, the AJ issued an initial decision
dismissing the petition for enforcement as untimely filed.
Davis v. U.S. Postal Serv., No. DA-0752-10-0023-C-1
(M.S.P.B. Oct. 17, 2014) (“Initial Decision”). After noting
that Mr. Davis had failed to respond to the acknowledg-
ment order or the agency’s motion to dismiss, the AJ
found that Mr. Davis had filed his petition for enforce-
ment more than four years after the parties entered into
the settlement agreement, that the delay was significant,
and that Mr. Davis had failed to provide any explanation
for the delay. Id. at 3. Accordingly, the AJ determined
that the enforcement petition was not timely filed and
that Mr. Davis had failed to show good cause for the
untimely filing. Id. The AJ therefore dismissed the
petition.
    On February 3, 2015, the Board denied Mr. Davis’s
petition for review of the Initial Decision. In its decision,
the Board noted that, in his petition for review, Mr. Davis
did not state when he became aware of the alleged breach
of the settlement agreement and that he did not argue
that he had filed his petition for enforcement within a
reasonable time thereafter. Final Decision at 3. “Moreo-
ver,” the Board stated, “the appellant does not dispute
that he filed his petition for enforcement more than 4
years after the parties’ 2009 settlement agreement.” Id.
Mr. Davis has timely appealed the Final Decision. We
have jurisdiction pursuant to 28 U.S.C. § 1295(a)(9).
4                                              DAVIS   v. MSPB



                             II.
    Our scope of review in an appeal from a decision of
the Board is limited. We must affirm the Board’s decision
unless we find it to be (1) arbitrary, capricious, an abuse
of discretion, or otherwise not in accordance with law; (2)
obtained without procedures required by law, rule or
regulation having been followed; or (3) unsupported by
substantial evidence. 5 U.S.C. § 7703(c); Kewley v. Dep’t
of Health & Human Servs., 153 F.3d 1357, 1361 (Fed. Cir.
1998).
                            III.
    As the AJ stated in the acknowledgment order, Mr.
Davis had the burden of proof concerning the timeliness of
the filing of his petition for enforcement. He plainly failed
to carry that burden. As both the AJ and the Board
found, Mr. Davis failed to come forward with any expla-
nation for the untimely filing of the petition. Moreover,
on appeal, Mr. Davis does not point to any asserted error
in the Board’s decision on the timeliness issue. Rather, he
makes arguments relating to the agency’s action suspend-
ing him and its alleged breach of the settlement agree-
ment. Thus, Mr. Davis has failed to demonstrate that the
decision of the Board dismissing his petition for enforce-
ment is unsupported by substantial evidence, is arbitrary
or capricious, or is tainted by legal error.
                            IV.
   For the foregoing reasons, the Final Decision of the
Board is affirmed.
                       AFFIRMED
    No Costs.